I agree with the Appellate Division that these chemicals were purchased by the fur dyer for the purpose of "resale in the form of tangible personal property," and that the dyer does not consume them but resells them in the form of tangible personal property. Article 34 of the Rules and Regulations, issued by the Comptroller, which provides that "Persons engaged in the cleaning and dyeing industries are rendering a *Page 282 
service and are not in the business of selling tangible personal property," fails to recognize the vital distinction between cleaning and dyeing. In cleaning a garment or a building, the material is, of course, consumed by the cleaner. Title to the soap used in a laundry or the fluid employed to obliterate spots from a suit of clothes or the material used to remove paint or varnish from a building or from furniture is not transferred to the person for whom the cleaning is performed. The cleaner never sells this material but consumes it in the process of cleaning. After that process has been completed the soap suds or cleaning fluid or paint remover becomes waste and is either destroyed or remains the property of the cleaner. In respect to dyeing, the principle is entirely different. The dyer purchases his material, applies it to cloth or fur just as the painter buys his paint and applies it to a building or some other article. The dyer or the painter charges his customer not only for the manual service of adding color to some object but also for the cost of the material which he applies. For a consideration he parts with the ownership of this tangible coloring matter and transfers title to the person who owns the article to which he affixes it. After this tangible coloring matter has been applied to fur, cloth or, in the case of paint, to wood or metal, it remains tangible. Unlike an incorporeal right or interest, this material can be seen after the process of dyeing and it can also be removed from the object to which it has been attached and can be touched and tasted. It can be physically identified. The fur dyer is engaged not only in rendering service and performing labor upon the property of others; he makes a physical addition to that property and charges for it. In cleaning, only services are performed and the material used in the process becomes waste and is destroyed; in dyeing, services are performed and tangible property is sold.
After the garments have been dyed by this respondent, they are sold in the market by their owners and a second *Page 283 
tax is imposed. The statute in no respect indicates an intent to impose double taxation and, accordingly, the regulation of the Comptroller is not authorized.
CRANE, Ch. J., CROUCH, LOUGHRAN and FINCH, JJ., concur with HUBBS, J.; O'BRIEN, J., dissents in memorandum, in which LEHMAN. J., concurs.
Ordered accordingly.